Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on January 6, 2021.
Claims 11-24 & 26 are pending in the current application.
Claim 26 is newly added.
Claims 11-14, 16-18, 20-22, 24 & 26 are withdrawn from consideration.
Claim 15 is amended.
Claims 1-10 & 25 are cancelled.

Response to Arguments
Applicant's remarks filed 01/06/2021, page 5, regarding the rejection of claim 15 under 35 USC § 102(a)(1) have been fully considered, but they are not persuasive. 
Applicant asserts that Chen does not teach, “wherein a number of taps of a filter used for generation of the one or more second interpolation images by using the motion information of the neighboring sub-block is less than a number of taps of a filter used for generation of the first interpolation image by using the motion information of the target prediction unit,” in the claim.
The Examiner respectfully disagrees. As discussed in Paragraphs [0018]-[0026] and Fig. 5, and cited in the previous office action, Chen discloses of each the first and second interpolation image generation circuitry. In regards to interpolation of a target 


Applicant’s arguments 01/06/2021, page 5, with respect to the rejection of claims 19 & 23 under 35 USC 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because Chen discloses independent claim 15 as outlined below. Thus, claims 19 & 23 are also rejected for the reasons as outlined below. 

Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 26 recites claim limitations, "wherein the image generation circuitry sets the boundary area narrower when the prediction image is generated in bi-prediction compared when the prediction image is generated in uni-prediction," similar to limitations, "in a case that the prediction image is generated in bi-prediction, the image generation circuitry sets the boundary area to be narrower compared to a case of generating the prediction image in uni-prediction," recited in claim 13 that is withdrawn from consideration as stated in page 7 in Applicant’s remarks filed 08/31/2020. Claim 26 corresponds with claim 13 and therefore belongs to non-elected Group 2 as outlined in the Requirement for Restriction/Election mailed 07/02/2020.
26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 2015/149699 A1) (hereinafter Chen).

Regarding claim 15, Chen discloses a prediction image generation device for generating a prediction image with reference to a reference image [Paragraphs [0006] & [0030], adaptive interpolation filter implemented onto digital signal processor], the prediction image generation device comprising:
[Paragraphs [0024] & [0030], adaptive interpolation filter implemented onto digital signal processor], 
wherein the motion compensation circuitry comprises:
first interpolation image generation circuitry [Paragraphs [0024] & [0030], adaptive interpolation filter implemented onto digital signal processor, as first interpolation image generation circuitry] that generates a first interpolation image using motion information of a target prediction unit and filter processing on a sub-block of the reference image corresponding to the target sub-block [Paragraphs [0018]-[0026], Fig. 5, Interpolating image using 8-tap interpolation filter by referring to sub-block 510, and performing motion compensation using OBMC];
second interpolation image generation circuitry [Paragraphs [0024] & [0030], adaptive interpolation filter implemented onto digital signal processor, as second interpolation image generation circuitry] that generates one or more second interpolation images using motion information of a neighboring sub-block neighboring the target sub-block and filter processing on only pixels in a boundary area of a prediction unit of the reference image corresponding to the target sub-block [Paragraphs [0018]-[0026], Fig. 5, Interpolating image by using 4-tap interpolation filter referring to overlap region of neighboring sub-block 520, and performing motion compensation]; and
prediction circuitry that generates the prediction image from the first interpolation image and the one or more second interpolation images [Paragraphs [0018]-[0027], Fig. 5, digital signal processor as prediction circuitry where temporal predictors for boundary pixels are calculated according to a weighted sum of three predictors including the interpolated reference samples], wherein a number of taps of a filter used for generation of the one or more second interpolation images by using the motion information of the neighboring sub-block is less than a number of taps of a filter used for generation of the first interpolation image by using the motion information of the target prediction unit [Paragraphs [0018]-[0026], Fig. 5, Interpolating image by using 4-tap interpolation filter referring to overlap region of neighboring sub-block 520, less taps than the 8-tap interpolation filter (4 < 8), and performing motion compensation].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2015/149699 A1) (hereinafter Chen) in view of Hsu (WO 2015/081888 A1) (hereinafter Hsu).

Regarding claim 19, Chen discloses the prediction image generation device according to claim 15, and is analyzed as previously discussed with respect to the claim.
However, Chen does not explicitly disclose a video decoding device comprising: the prediction image generation device, wherein the video decoding device reconstructs a coding target image using a residual image to the prediction image or subtracting the residual image from the prediction image.
Hsu teaches a video decoding device comprising: the prediction image generation device [Pgs. 1-2, ll. 28-32 & Pgs. 8-9 ll. 19-9, Fig. 1B, Motion compensation 113 and REC 128, as prediction image generation device], wherein the video decoding device reconstructs a coding target image using a residual image to the prediction image or subtracting the residual image from the prediction image [Pgs. 1-2, ll. 28-32 & Pgs. 8-9 ll. 19-9, Fig. 1B, Decoder with inverse transformation 126 recover the residuals to add back to prediction data 136 to generate reconstructed video data].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to integrate and implement the decoding device of Hsu as above, to decode encoded video data for display by utilizing OBMC that will improve the visual quality of the reconstructed video (Hsu, Pgs. 3-4 ll. 18-4 & Pgs. 8-9 ll. 19-9).

Regarding claim 23, Chen discloses the prediction image generation device according to claim 15, and is analyzed as previously discussed with respect to the claim.
However, Chen does not explicitly disclose a video coding device comprising: the prediction image generation device, wherein the video coding device codes a residual of the prediction image and a coding target image.
Hsu teaches a video coding device comprising: the prediction image generation device [Pgs. 1-2, ll. 28-32 & Pgs. 8-9 ll. 19-9, Fig. 1B, Motion compensation 112 and REC 128, as prediction image generation device], wherein the video coding device codes a residual of the prediction image and a coding target image [Pgs. 1-2, ll. 28-32 & Pgs. 8-9 ll. 19-9, Fig. 1B, Entropy encoder 122, codes selected prediction data as target image and residuals].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to integrate and implement the decoding device of Hsu as above, to encode video data for transmission by utilizing OBMC that will improve the visual quality of the reconstructed video (Hsu, Hsu, Pgs. 3-4 ll. 18-4 & Pgs. 8-9 ll. 19-9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL CHANG/Examiner, Art Unit 2487